EXHIBIT 10.39

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of December 23, 2014, by and
between SARCOM PROPERTIES, INC., an Ohio corporation (“Seller”), and PCM, Inc.,
a Delaware corporation, or its assignee, which may be, among others, an
affiliate or subsidiary of Buyer, or a Qualified Intermediary or Exchange
Accommodation Titleholder in connection with an Exchange as contemplated under
Section 12 of this Agreement (“Buyer”).

 

In consideration of this Agreement, Seller and Buyer agree as follows:

 

1.                                      Sale of Property.  Seller agrees to sell
to Buyer, and Buyer agrees to buy from Seller, the following property
(collectively, “Property”):

 

1.1.                            Real Property.  The real property located at
8337 N. Green Meadows Drive, City of Lewis Center, Ohio 43035 as legally
described on the attached Exhibit A (“Land”), together with all of Seller’s
right, title and interest in and to (1) the approximately 144,000 square foot
building located thereon, and all other improvements constructed or located on
the Land (the “Building” or “Improvements”) and (2) all easements and rights
benefiting or appurtenant to the Land, including without limitation, all
minerals, oil, gas and other hydrocarbon substances on and under the Real
Property, as well as all development rights, air rights, water, water rights,
riparian rights and water stock relating to the Land and any rights-of-way or
other appurtenances used in connection with the beneficial use and enjoyment of
the Land and all of Seller’s right, title and interest in and to all roads and
alleys adjoining or servicing the Land (collectively, “Real Property”).

 

1.2.                            Personal Property.  All of the personal property
situated in or about the Real Property which is owned by Seller, if any
(“Personal Property”).

 

1.3.                            Contracts.  To the extent assignable, all right,
title and interest of Seller in and to those certain contracts relating to the
Real Property, and all warranties, guaranties, indemnities and claims
(including, without limitation, for workmanship, materials and performance) and
which exist or may hereafter exist against any contractor, subcontractor,
manufacturer or supplier or laborer or other services relating thereto, if any
(collectively, the “Contracts”).

 

1.4.                            Approvals.   To the extent assignable, all
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality held by the Seller with respect to the Land
or Improvements, if any (collectively, the “Approvals”).

 

Seller and Buyer acknowledge that the Real Property is currently leased from
Seller by PCM Logistics, LLC (sometimes referred to herein as “Tenant’) pursuant
to a Lease Agreement dated February 19, 2010 (together with all amendments
thereto, the “Lease”).  Tenant is a wholly-owned subsidiary of Buyer.

 

--------------------------------------------------------------------------------


 

2.                                      Purchase Price and Manner of Payment. 
The total purchase price (“Purchase Price”) to be paid by Buyer for the Property
shall be Six Million Five Hundred Sixty Nine Thousand Five Hundred and No/100
Dollars ($6,569,500.00).  The Purchase Price shall be payable as follows:

 

2.1.                            Provided both parties have executed and
delivered this Agreement, and upon the earlier of the occurrence of:  (i) the
approval or waiver of all of the conditions precedent and Buyer’s Contingencies
as set forth in Section 3 hereof, or (ii) the expiration of the Due Diligence
Period (as defined below), Buyer shall deposit One Hundred Seventy-Five Thousand
and No/100 Dollars ($175,000.00) (“Earnest Money”) into escrow to be deposited
and held in an interest-bearing account with First American Title Insurance
Company (“Title Company”) and held by the Title Company in accordance with the
attached Escrow Receipt among Seller, Buyer and Title Company.  All interest on
the Earnest Money shall accrue to the benefit of Buyer.  The Earnest Money shall
be fully refundable until the expiration of the Due Diligence Period (as
defined, and as may be extended, in Section 3.7 below) and the approval of all
of Buyer’s Contingencies in the event (i) Buyer elects to terminate this
Agreement pursuant to Section 3 hereof; (ii) Seller defaults in any of its
obligations under this Agreement; or (iii) this Agreement terminates for any
other reason during the Due Diligence Period.  After the expiration of the Due
Diligence Period, all Earnest Money shall be non-refundable to Buyer, and if the
Closing does not occur, shall be paid to Seller in accordance with Section 16
hereof, unless Seller thereafter defaults in any of its obligations under this
Agreement, in which case the Earnest Money shall be refunded to Buyer.  All
Earnest Money shall be applied to the Purchase Price at Closing.

 

2.2.                            The remainder of the Purchase Price in cash or
by wire transfer of funds on the Closing Date.

 

3.                                      Conditions Precedent; Buyer’s
Contingencies.  The obligations of Buyer under this Agreement are specifically
conditioned upon satisfaction, as determined by Buyer in its sole and absolute
discretion, of each of the following conditions which are for the sole benefit
of Buyer:

 

3.1.                            Representations and Warranties.  The
representations and warranties of Seller contained in this Agreement must be
true in all material respects now and on the Closing Date as if made on the
Closing Date and each covenant and obligation of Seller hereunder shall have
been performed.

 

3.2.                            Bankruptcy; Reorganization of Seller.  There
shall not have been filed by or against Seller at any time prior to the Closing
Date any bankruptcy, reorganization or arrangement petition, or an appointment
of a receiver.

 

2

--------------------------------------------------------------------------------


 

3.3.                            No Material Change.  No Material Change (as
defined below) shall have occurred with respect to the Property after the
Contingency Date and prior to the Closing that has not been approved by Buyer in
writing.  Seller shall notify Buyer in writing of any such Material Change
promptly after Seller learns of the same.  Buyer shall have ten (10) days
following receipt of written notice from Seller of any such Material Change
within which to approve or disapprove of the same.  Buyer’s failure to timely
approve of a Material Change shall be deemed Buyer’s disapproval thereof.  For
purposes of this Agreement, a “Material Change” shall be the occurrence of any
event, litigation, or discovery of any fact that would or could render any of
Seller’s representations and warranties set forth in this Agreement untrue in
any material respect, or a change or potential change in the status of the use,
occupancy, zoning, or condition of the Property that could or does materially
and adversely affect the status of the use, occupancy, zoning, condition or
value of the Property.

 

3.4.                            Survey.  During the Due Diligence Period, Buyer
may, at its expense, obtain a survey (“Survey”) of the Real Property prepared by
a Registered Land Surveyor properly licensed to practice in the State of Ohio,
complying with Buyer’s and Buyer’s lender’s requirements.  Buyer shall have the
right to review and object to the Survey in accordance with Section 4 below.

 

3.5.                            Title.  Title Evidence shall have been found
acceptable, or been made acceptable, in accordance with the requirements and
terms of Section 4 below.

 

3.6.                            Property Records.  Seller will provide to Buyer
or Buyer’s agents, as soon as possible, and in no event later than five
(5) business days after the date of this Agreement, without charge, the
following items to the extent they are in Seller’s possession or control
(“Property Records” or “Seller Deliveries”):

 

3.6.1.                  All plans and specifications, contracts, warranties, and
permits which reflect any work of improvement to the Property;

 

3.6.2.                  Any prior surveys of the Property;

 

3.6.3.                  All environmental reports (including any Phase I or
Phase II reports, inspection reports, audits, compliance documentation, permits,
closure letters, no-action letters, no-association letters, and other
environmental documents and records) pertaining to the Property or any
activities or operations at any time on the Property and copies of all records
concerning the presence, location and quantity of Hazardous Substances, asbestos
containing materials and presumed asbestos containing materials at the Property;

 

3.6.4.                  Soils and seismic reports, geotechnical reports,
engineering studies, technical reports, structural reports, and similar reports,
studies or information regarding the development, operation and use of the
Property;

 

3.6.5.                  Copies of all approvals, certificates of occupancy and
all other governmental licenses and permits with respect to the use and
occupancy of the Property;

 

3

--------------------------------------------------------------------------------


 

3.6.6.                  Copies of the most recent available property tax bills
for the current year (plus the previous three years) for the Property, including
a breakdown and copies of all bonds, assessments, unrecorded assessment
agreements, or other agreements with taxing authorities affecting or encumbering
the Property;

 

3.6.7.                  Copies of all service, maintenance and similar contracts
in effect with respect to the Property;

 

3.6.8.                  Copies of all warranties in effect with respect to the
Property, including without limitation, those relating to the roof, HVAC, life
safety, or other systems or personal property on the Property;

 

3.6.9.                  Any other information or documentation relating to the
design, construction, layout, structure, mechanical, electrical and plumbing
systems, fire protection systems and subsurface conditions relating to the
Property;

 

3.6.10.           Insurance policies and claims documentation for the current
calendar year and for the immediately preceding three calendar years with
respect to the insurance maintained on the Property or any portion thereof;

 

3.6.11.           Zoning evidence;

 

3.6.12.           A list of all Personal Property;

 

3.6.13.           Copies of all books, records, bills, invoices and files
regarding the property, including all records regarding management, maintenance,
repairs, and capital improvements;

 

3.6.14.           Any other records, inventories, unrecorded written agreements,
and any other reports and documents relating to the Property.

 

Except as otherwise expressly set forth in Section 8 of this Agreement, Seller
makes no representations or warranties of any kind regarding the accuracy of the
information contained in the Seller Deliveries except to the extent such Seller
Deliveries were actually prepared by Seller or consist of operating expense and
common area maintenance estimates, reports or reconciliations prepared by Seller
relating to the Property. Seller has no obligation to deliver or make available
to Buyer any documents produced or obtained in connection with Seller’s review
or ownership of the Property other than as set forth in this Section 3.6. 
Seller is making the Seller Deliveries available to Buyer solely to assist Buyer
in determining the feasibility of purchasing the Property.  Buyer shall not
disclose such Seller Deliveries or any of the information in them to any party
outside of Buyer’s organization other than its agents, consultants, and
representatives unless required by law or judicial order.  Buyer shall return
all of the Seller Deliveries and destroy any copies made therefrom within three
(3) business days of termination of this Agreement for any reason other than
Seller’s default. This paragraph shall survive any termination of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

3.7.                            Approval, Access and Inspection; Due Diligence
Period.  Upon execution and delivery of this Agreement by Seller and Buyer,
Buyer shall be given immediate physical access to the Property to perform
Buyer’s due diligence. During the Due Diligence Period (as defined below),
Seller shall allow Buyer and Buyer’s agents access to the Property, without
charge, at all times for the purpose of Buyer’s investigation and testing of the
Real Property and Personal Property, including, but not limited to,
investigation and testing of the condition and structural stability of and
mechanical systems in the Building, and the environmental condition of the
Property.  Buyer shall have the right to and may perform, at its expense, any
and all soil, geological, and environmental testing and investigation, including
without limitation, Phase II environmental testing investigation, it deems
necessary or desirable, in its sole discretion, in connection with its due
diligence of the Property.   Buyer’s due diligence period shall be the period
(together with any and all extensions thereof, including any Environmental
Investigation Extension (as hereinafter defined) collectively, the “Due
Diligence Period”) which is up to thirty (30) days after the date of this
Agreement (the “Due Diligence Start Date”).  Buyer may conclude and advise
Seller that it has completed its due diligence prior to the expiration of Due
Diligence Period.  Seller shall deliver all Seller Deliveries within five
(5) days of the date of this Agreement and such Seller Deliveries shall be
accompanied by a written statement by Seller stating that all Seller Deliveries
have been produced as required hereunder.  If Buyer determines, in its sole
discretion, that further testing and investigation is required with respect to
Items 3.8.2 and 3.8.3 below, Buyer shall have the right to extend the Due
Diligence Period, upon written notice to Seller, on or before the expiration of
the Due Diligence Period for an additional thirty (30) days (the “Environmental
Investigation Extension”).   Buyer and Seller may extend the Due Diligence
Period as mutually agreed in writing.  If Seller Deliveries have not been
produced or current updates to the Title Commitment and Survey are not timely
provided, Seller agrees not to unreasonably withhold its consent to an extension
of the Due Diligence Period.  Seller and Buyer shall use best efforts to close
the transaction contemplated under this Agreement on or before January 31, 2015
(the “Desired Closing Date”); provided, however, that Buyer acknowledges that
Seller desires to close the transaction as early as possible in 2015 and Buyer
shall use reasonable efforts to close the transaction earlier in January 2015,
if possible (unless an Environmental Investigation Extension is exercised). 
Buyer hereby agrees to protect, indemnify, defend and hold harmless Seller and
its successors and assigns from and against any and all claims, costs, damages,
liabilities and expenses whatsoever (including without limitation, reasonable
attorneys’ fees) (collectively, “Claims”) resulting from Buyer’s entry upon the
Property and making of any tests or studies with respect to the Property prior
to the Closing Date; provided, however, that in no event shall Buyer have any
obligations under this Section 3.7 with respect to Claims by reason of Buyer
having discovered and/or reported (as may be required by law) any adverse
existing physical condition, title condition, environmental condition or other
existing defect with respect to the Property.

 

3.8.                            This Agreement and the obligations of Buyer
hereunder are expressly contingent upon the approval of Buyer, which approval
shall be in Buyer’s sole and absolute discretion, of all of the conditions
precedent set forth in this Section 3 and of the following additional express
conditions precedent (collectively, “Buyer’s Contingencies”) on or before the
expiration of the Due Diligence Period:

 

5

--------------------------------------------------------------------------------


 

3.8.1.                  Approval by Buyer of the Property Records;

 

3.8.2.                  Approval by Buyer and its consultants and engineers of
soils, engineering tests, physical inspections of the Real Property and all
other matters pertaining to the physical condition of the Real Property
(including inspection reports relating to soil compaction and such hazardous and
toxic waste inspections as shall be required by Buyer in its sole discretion.

 

3.8.3.                  Approval by Buyer of any existing Phase I environmental
assessments covering the Real Property and any new or additional environmental
assessments obtained or performed by or on behalf of Buyer, including without
limitation, any Phase II or other reports (the “Environmental Reports”).

 

3.8.4.                  Buyer shall have received any and all appropriate and
necessary municipal approvals and any other governmental entities and agencies
which are necessary or desirable for Buyer’s intended use of the Property, and
shall be satisfied that there are no building or zoning restrictions, easements,
covenants or other legal restrictions that would restrict Buyer’s use of the
Property.

 

3.8.5.                  Buyer shall have received all approvals and consents of
its board of directors with respect to the consummation of the transactions
contemplated under this Agreement, including without limitation, any approval or
consent required to effectuate any manner or type of Exchange (as defined
below).

 

3.8.6.                  Buyer shall have received all approvals and consents of
its lenders for Buyer to consummate the transactions contemplated under this
Agreement, including without limitation, any lender approvals or consents
required to effectuate any manner or type of Exchange.

 

If any contingency has not been satisfied in the sole and absolute discretion of
Buyer on or before the dates set forth in Sections 3.1 through 3.8 above, then
this Agreement may be terminated by written notice from Buyer to Seller, which
notice shall be given not later than the date set forth for such contingency. 
Upon such termination, the Earnest Money and any interest accrued thereon shall
be released to Buyer, the parties agree to immediately execute a written
cancellation of this Agreement, and this Agreement thereupon shall become null
and void and of no further force or effect, unless otherwise specified herein. 
All contingencies are specifically for the benefit of the Buyer, and Buyer shall
have the sole right to waive any contingency.

 

4.                                      Title Examination.  Title examination
will be conducted as follows:

 

4.1.                            Seller’s Title Evidence.  At Seller’s expense,
Buyer shall obtain a commitment (“Title Commitment”) for an ALTA Owner’s Policy
of Title Insurance (“Title Policy”) insuring title to the Real Property, in the
amount of the Purchase Price, issued by the Title Company, together with copies
of the recorded documents shown as exceptions therein (the “Schedule B
Documents”).  Any survey obtained by Buyer pursuant to Section 3.4 of this
Agreement (“Survey”), which Buyer shall obtain promptly, the Title Commitment
and the Schedule B Documents are collectively referred to hereinafter as the
“Title Evidence.”

 

6

--------------------------------------------------------------------------------


 

4.2.                            Buyer’s Objections.  Within ten (10) business
days of the date of Buyer’s receipt of all Title Evidence, Buyer will make
written objections (“Objections”) to the form and/or contents of the Title
Commitment and Survey.  If the foregoing 10 business-day period occurs beyond
the Due Diligence Period (or if Title Evidence is not delivered within the Due
Diligence Period), Buyer shall retain the foregoing 10 business-day period to
review such Title Evidence and provide its Objections.  However, Buyer shall use
reasonable efforts to provide its Objections within the Due Diligence Period if
such Title Evidence has been produced.  Any matter shown on such Title Evidence
and not specifically waived or objected to by Buyer within the time periods set
forth herein shall be deemed a “Permitted Encumbrance” hereunder.  Seller will
have five (5) days after receipt of the Objections to cure or insure over, to
the sole satisfaction of Buyer, the Objections (“Seller Title Cure Period”),
during which period the Closing will be postponed, if necessary.  To the extent
an Objection is an involuntary lien, judgment, mortgage, deed of trust,
mechanic’s lien or the like, and such Objection can be cured by the payment of
money, Buyer shall have the right to apply a portion of the cash payable to
Seller at Closing to satisfaction of such Objection if consented to in writing
in advance by Seller, and the amount so applied shall reduce the amount of cash
payable to Seller at Closing.  If the Objections are not cured or insured over
to the sole satisfaction of Buyer within the applicable Seller Title Cure Period
during any part of the Due Diligence Period, Buyer will have the option to do
either of the following as its sole recourse:

 

4.2.1.                  Terminate this Agreement and receive a refund of the
Earnest Money and the interest accrued on the Earnest Money, if any.

 

4.2.2.                  Waive the Objections and proceed to Closing.

 

5.                                      Closing.  The closing of the purchase
and sale contemplated by this Agreement (the “Closing”) shall occur within five
(5) business days following the expiration of the Due Diligence Period
(including any and all extensions thereof), or such earlier date selected by
Buyer and agreed to in writing by the parties (the “Closing Date”).  The parties
acknowledge and agree to use best efforts to close the purchase and sale
contemplated under this Agreement by the Desired Closing Date as set forth
herein.  The Closing shall take place through an escrow with the Title Company. 
Seller agrees to deliver possession of the Real Property and Personal Property
to Buyer on the Closing Date.

 

5.1.                            Seller’s Closing Documents.  On or before the
Closing Date, Seller shall execute and deliver to Buyer the following
(collectively, “Seller’s Closing Documents”), all in form and content reasonably
satisfactory to Buyer, and which the parties will cooperate to provide drafts
for review at a reasonable time prior to the Closing Date:

 

5.1.1.                  Deed.  A  limited warranty deed in recordable form duly
executed by Seller conveying marketable fee title to the Real Property subject
only to the Permitted Encumbrances.

 

7

--------------------------------------------------------------------------------


 

5.1.2.                  Bill of Sale.  A Bill of Sale conveying the Personal
Property to Buyer, free and clear of all encumbrances, but in its as-is
condition.

 

5.1.3.                  Original Documents.  Original copies of the Property
Records in Seller’s possession and control.

 

5.1.4.                  FIRPTA Affidavit.  A non-foreign affidavit, properly
executed, containing such information as is required by Internal Revenue Code
Section 1445(b)(2) and its regulations.

 

5.1.5.                  Bring-Down Certificate.  A certificate reaffirming as of
the Closing Date all of Seller’s representations and warranties contained in
Section 8 of this Agreement.

 

5.1.6.                  Seller’s Affidavit.  An Affidavit of Title by Seller
indicating that on the Closing Date there are no outstanding, unsatisfied
judgments, tax liens or bankruptcies against or involving Seller or the Real
Property; that there has been no skill, labor or material furnished to the Real 
Property by or on behalf of Seller for which payment has not been made or for
which mechanics’ liens could be filed; and that there are no other unrecorded
interests in the Real Property, together with whatever standard owner’s
affidavit (ALTA Form) may be required by Title Company to issue the Title Policy
with the standard exceptions waived.

 

5.1.7.                  Other Documents.  All other documents reasonably
determined by Buyer or Title Company to be necessary to transfer the Real
Property to Buyer subject only to the Permitted Encumbrances and as otherwise
required by this Agreement.

 

5.2.                            Buyer’s Closing Documents.  On or before the
Closing Date, Buyer will execute and deliver to Seller the following
(collectively, “Buyer’s Closing Documents”), all in form and content reasonably
satisfactory to Seller:

 

5.2.1.                  Purchase Price.  Payment of the Purchase Price, less the
Earnest Money already paid and any adjustments provided for herein.

 

5.2.2.                  Other Documents.  All other documents reasonably
determined by Seller or Title Company to be reasonably necessary to transfer the
Real Property to Buyer subject only to the Permitted Encumbrances and as
otherwise required by this Agreement, including without limitation, any
disclosure statement required under Ohio or other applicable law.

 

6.                                      Prorations.  Seller and Buyer agree to
the following pro-rations and allocation of costs regarding this Agreement:

 

6.1.                            Title Insurance and Closing Fee.  Seller will
pay all costs of the Title Commitment.  Buyer will pay all premiums required for
the issuance of the Title Policy and any endorsements desired by Buyer.  Seller
and Buyer will each pay one-half of any closing fee or charge imposed by any
closing agent or by the Title Company.

 

8

--------------------------------------------------------------------------------


 

6.2.                            Taxes.  Seller shall pay all transfer taxes
payable in connection with the Property due upon recording of the deed.

 

6.3.                            Real Estate Taxes and Special Assessments.  Real
estate taxes and installments of assessments with respect to the Property are
paid by Buyer or the Tenant under the Lease.  Accordingly, there will be no
proration of real estate taxes or assessments at the Closing.  All special
assessments levied, pending or for which improvements have been ordered or which
otherwise exist or will with the passage of time exist shall be assumed by the
Buyer at Closing.

 

6.4.                            Other Costs.  All other operating costs of the
Property shall be allocated between Seller and Buyer as of the Closing Date, so
that Seller pays that part of operating costs relating to the period before the
Closing Date, unless the same are payable by Buyer or the Tenant under the
Lease, and Buyer pays that part of operating costs relating to the period from
and after the Closing Date or otherwise payable by Buyer or the Tenant under the
Lease.

 

6.5.                            Attorney’s Fees.  Each of the parties will pay
its own attorney’s fees, except that a party defaulting under this Agreement or
any Closing Document will pay the reasonable attorney’s fees and court costs
incurred by the nondefaulting party to enforce its rights hereunder.

 

6.6.                            Removal of Encumbrances.  Seller will discharge
all monetary mortgages, liens, judgments, or other encumbrances (except any
created by Buyer or Tenant and except for the lien of current real estate taxes
or assessments not yet due and payable), and Seller will pay all costs,
including any prepayment penalties, associated with discharging any such
mortgage, lien or other encumbrance.

 

6.7.                            Rent.  All rent, additional rent and other
charges payable by Tenant under the Lease shall be pro-rated as of the Closing
Date, and except as expressly set forth on the settlement statement  (“Closing
Statement”), all rent, additional rent and other similar charges payable by
Tenant shall be deemed fully paid up and Buyer shall have no liability
therefor.  At Closing, at the sole election of Buyer, the Lease shall either be
mutually terminated or assigned to Buyer or Buyer’s designee, and in any event,
solely as between Seller and Tenant: (i) the respective rights and obligations
of Seller and Tenant under or in connection with the Lease that arose prior to
the effective date of (as applicable) such termination or assignment (excluding
any rent, additional rent or other similar charges or amounts under the Lease
whether or not set forth on the Closing Statement) (the “Lease Claims”), shall
be retained by Seller and Tenant, as to each other, and shall survive for a
period of one year after the Closing Date at which time any and all Lease Claims
shall automatically expire and neither Seller nor Tenant, as between each other,
shall have any liability therefor; and (ii) both Seller and Tenant shall be
released from all further rights and obligations under the Lease as between each
other that first arise after the Closing Date.

 

9

--------------------------------------------------------------------------------


 

7.                                      Operation Prior to Closing.  During the
period from the date this Agreement to the Closing Date (the “Executory
Period”), Seller shall operate and maintain the Property in the ordinary course
of business in accordance with reasonable business standards, including the
maintenance of adequate liability insurance and insurance against loss by fire,
windstorm and other hazards, casualties and contingencies, including vandalism
and malicious mischief.  Seller shall execute no contracts, leases or other
agreements regarding the Property during the Executory Period that are not
terminable on or before the Closing Date without the prior written consent of
Buyer, which consent may be withheld by Buyer at its sole discretion.

 

8.                                      Representations and Warranties by
Seller.  Seller represents and warrants to Buyer as follows:

 

8.1.                            Existence; Authority.  Seller is duly organized
and is in good standing under the laws of the State of Ohio and is duly
qualified to transact business in the State of Ohio; Seller has the requisite
power and authority to enter into and perform this Agreement and those Seller’s
Closing Documents to be signed by it; this Agreement and such documents have
been duly authorized by all necessary action on the part of Seller and have been
or will be as of the Closing Date, as applicable, duly executed and delivered;
such execution, delivery and performance by Seller of such documents do not
conflict with or result in a violation of Seller’s governing documents, or any
judgment, order, or decree of any court or arbiter to which Seller is a party;
such documents are valid and binding obligations of Seller, and are enforceable
in accordance with their terms.

 

8.2.                            Title to Property.  Seller owns the Real
Property and Personal Property, subject to all matters of record or otherwise as
set forth in the Title Commitment, except those that will be discharged on or
before the Closing Date.

 

8.3.                            Operations.  Seller has received no written
notice of actual or threatened cancellation or suspension of any utility
services or certificate of occupancy for any portion of the Real Property.  To
the best of Seller’s knowledge, the Property is in compliance with all
governmental permits and licenses.

 

8.4.                            Permits and Licenses.  Seller is not aware of
any permits or licenses which are required from any governmental entity in order
to operate the Real Property (as opposed to Buyer’s business therein) as it is
now operated and which have not been obtained.  To the best of Seller’s
knowledge, any permits or licenses required for the occupancy of the Property
(such as a Certificate of Occupancy) have been obtained.  Seller has not
received any written notice of default under or any violation of any permits or
licenses which remains uncured.  Seller has not received any written notice of
actual or threatened cancellation or suspension of any certificates of occupancy
for any portion of the Property.

 

8.5.                            Utilities.  To the best of Seller’s knowledge,
all water, sewer, electric, natural gas, telephone, telecommunications, and
drainage facilities, and other utilities required for the current operation of
the Property are installed to the Property and are connected with valid
permits.  To the best of Seller’s knowledge, all utility lines serving the
Property are located within the boundaries of the Property, within lands
dedicated to public use, or within recorded easements for such purpose.  Seller
has not received any written notice of actual or threatened reduction or
curtailment of any utility service now supplied to the Property.

 

10

--------------------------------------------------------------------------------


 

8.6.                            Contracts.  Other than copies of any documents
as set forth in the Title Commitment and the Lease, Seller has made available to
Buyer correct and complete copies of all contracts in effect regarding the
Property which Seller (including its agents) is a party to or otherwise aware
of.  All such contracts in effect regarding the Property are terminable on or
before the Closing Date.  Seller has not received any written notice of default
under any such contracts which remains uncured.

 

8.7.                            Environmental Laws.  To the best of Seller’s
knowledge, and except as otherwise disclosed in the Environmental Reports, no
toxic or hazardous substances or wastes, pollutants or contaminants (including,
without limitation, asbestos, urea formaldehyde, the group of organic compounds
known as polychlorinated biphenyls, petroleum products including gasoline, fuel
oil, crude oil and various constituents of such products, and any hazardous
substance as defined in any Environmental Law (collectively, “Hazardous
Substances”)) have been generated, treated, stored, transferred from, released
or disposed of, or otherwise placed, deposited in or located on the Property in
violation of any Environmental Law, nor has any activity been undertaken on the
Property that would cause or contribute to the Property becoming a treatment,
storage or disposal facility within the meaning of any Environmental Law. The
term “Environmental Law” shall mean any and all federal, state and local laws,
statutes, codes, ordinances, regulations, rules, policies, consent decrees,
judicial orders, administrative orders or other requirements relating to the
environment or to human health or safety associated with the environment, all as
amended or modified from time to time.  To the best of Seller’s knowledge, and
except as otherwise disclosed in the Environmental Reports, there has been no
discharge, release or threatened release of Hazardous Substances from the
Property in violation of any Environmental Law and there are no Hazardous
Substances or conditions in or on the Property that may support a claim or cause
of action under any Environmental Law.  Seller will deliver to Buyer, as part of
its Seller Deliveries, any records, which are in the possession or control of
Seller, concerning the presence, location and quantity of asbestos containing
materials and presumed asbestos containing materials in the Property.

 

8.8.                            No Rights to Purchase.  Seller is the owner of
the Property.  No person, other than Buyer, and Tenant under the Lease has any
right, agreement, commitment, option, right of first refusal or any other
agreement, whether oral or written, with respect to the purchase, assignment or
transfer of all or any portion of the Property.  To the best of Seller’s
knowledge, and other than as set forth in the Title Evidence, no party other
than Seller has or claims any unrecorded or undisclosed legal or equitable
interest in the Property other than Tenant under the Lease.

 

8.9.                            Use of Property.  Seller has received no written
notice in the previous 24 months indicating that the use of the Property is in
violation of any federal, state, local or other governmental building or zoning
ordinance, regulation or code relating thereto.

 

11

--------------------------------------------------------------------------------


 

8.10.                     Condition.  To Seller’s knowledge, the buildings,
structures and improvements included with the Property are, in all material
respects, structurally sound and in good condition and repair with all
mechanical, electrical, heating, air conditioning, drainage, sewer, water and
plumbing systems in working order.

 

8.11.                     FIRPTA.  Seller is not a “foreign person”, “foreign
partnership”, “foreign trust” or “foreign estate”, as those terms are defined in
Section 1445 of the Internal Revenue Code.

 

8.12.                     Proceedings.  Seller has not received notice of
(a) any actual or pending litigation or proceeding by any organization, person,
individual or governmental agency against Seller with respect to the Property or
against the Property, (b) any violation of the Property’s compliance with
applicable fire safety laws, building code ordinances, zoning ordinances or any
similar statutes, ordinances, laws, rules or regulations, (c) any condition,
defect or inadequacy in the Property which, if not corrected, would result in
the termination of, or increase in the cost of, insurance coverage, (d) any
proceedings which could cause the change, redefinition or other modification of
the zoning classifications or of other legal requirements applicable to the
Property or any part thereof, or (e) any pending or threatened condemnation
proceeding against the Property.

 

8.13.                     Storage Tanks.  To the best knowledge of Seller, and
except as otherwise disclosed in any affidavit attached hereto or the
Environmental Reports, no aboveground or underground tanks are located in or
about the Real Property, or have been located in or about the Real Property,
that had a release for which no corrective action was taken.

 

8.14.                     Other Environmental Matters.  To the best of Seller’s
knowledge and except as otherwise disclosed in the Environmental Reports, there
does not exist on the Real Property any portion of a wetland, watercourse,
waterbody, floodplain or shoreland district, or tidelands or coastal zone, which
is regulated by the Army Corps of Engineers, or any other federal, state or
local governmental agency under any Environmental Law.

 

For purposes of this Agreement and any closing document, a “Qualified Breach”
shall mean a breach of any of Seller’s representations and warranties set forth
solely in Section 8.3 (Operations), 8.4 (Permits and Licenses), 8.5 (Utilities),
8.6 (Contracts), 8.7 (Environmental Laws), 8.9 (Use of Property), 8.10
(Condition of Property), 8.12 (Proceedings), 8.13 (Storage Tanks), or 8.14
(Other Environmental Matters) that as of the date of this Agreement or any time
thereafter but prior to Closing, Buyer or Tenant has knowledge were untrue in
any material respect.

 

In the event of any Qualified Breach(es) prior to Closing, then Buyer may, at
its option and as its sole recourse for such Qualified Breach(es), by written
notice to Seller, either: (a) terminate this Agreement and promptly receive back
the Earnest Money, or (b) waive such Qualified Breach(es) and proceed to Closing
with no adjustment in the Purchase Price therefor.

 

12

--------------------------------------------------------------------------------


 

Subject to the Damages Limitation (as defined in Section 16 below) and to the
limitation of remedies for any Qualified Breach(es) set forth in Section 8.14
above, Seller will indemnify Buyer, its successors and assigns, against, and
will hold Buyer, its successors and assigns, harmless from, any expenses or
damages, including reasonable attorneys’ fees, that Buyer incurs because of the
breach of any of the above representations and warranties, whether such breach
is discovered before or after Closing.  For purposes of this Agreement and any
closing document, whenever the phrases “to the best of Seller’s knowledge,” or
the “knowledge” of Seller or words of similar import are used, they shall be
deemed to refer to the current, actual, conscious knowledge only, and without
any independent investigation having been made or any implied duty to
investigate, of James R. Wilcox, an officer of Seller.  Such individual shall
have no personal liability hereunder.  For purposes of this Agreement and any
closing document, whenever the phrases “to the best of Buyer’s knowledge” or the
“knowledge” of Buyer or Tenant or words of similar import are used, they shall
be deemed to refer to the current, actual, conscious knowledge only, and without
any independent investigation having made or any implied duty to investigate, of
Frank Khulusi, Brandon LaVerne and Robert Newton, each an officer of Buyer. 
Each such individual shall have no personal liability hereunder.

 

9.                                      Representations and Warranties by
Buyer.  Buyer represents and warrants to Seller that Buyer is duly formed and is
in good standing under the laws of the State of California; that Buyer has the
requisite power and authority to enter into this Agreement and the Buyer’s
Closing Documents signed by it; this Agreement and such documents have been, or
will be as of the Closing Date, as applicable, duly authorized by all necessary
action on the part of Buyer and have been, or will be as of the Closing Date, as
applicable, duly executed and delivered; that the execution, delivery and
performance by Buyer of such documents do not conflict with or result in
violation of Buyer’s governing documents, any third party contracts, or any
judgment, order or decree of any court or arbiter to which Buyer is a party;
such documents are valid and binding obligations of Buyer, and are enforceable
in accordance with their terms.   Buyer will indemnify Seller, its successors
and assigns, against, and will hold Seller, its successors and assigns, harmless
from, any expenses or damages, including reasonable attorneys’ fees, that Seller
incurs because of the breach of any of the above representations and warranties,
whether such breach is discovered before or after Closing.

 

10.                               Casualty; Condemnation.  If all or any part of
the Property is substantially damaged by fire, casualty, the elements or any
other cause, Seller shall promptly give written notice to Buyer, and Buyer shall
have the right to terminate this Agreement and receive back all Earnest Money by
giving notice thereof to Seller within ten (10) days after Seller’s notice.  If
Buyer shall fail to give the notice, then the parties shall proceed to Closing,
and Seller shall assign to Buyer all rights to insurance proceeds resulting from
such event (net of Seller’s cost of obtaining the same).  If eminent domain
proceedings are threatened or commenced against all or any part of the Property,
Seller shall immediately give written notice to Buyer, and Buyer shall have the
right to terminate this Agreement and receive back all Earnest Money by giving
notice thereof to Seller within ten (10) days after Seller’s notice.  If Buyer
shall fail to give the notice, then the parties shall proceed to Closing, and
Seller shall assign to Buyer all rights to appear in and receive any award from
such proceedings (net of Seller’s cost of obtaining the same).

 

13

--------------------------------------------------------------------------------


 

11.                               Mutual Indemnification.  Seller will indemnify
and hold Buyer harmless from all liabilities (including reasonable attorneys’
fees in defending against claims) arising out of claims by third parties
relating to acts, omissions or occurrences on, at or with respect to the
Property which occur prior to the Closing, unless such claims relate to acts,
omissions or occurrences by Buyer, Tenant or their respective agents.  Buyer
will indemnify and hold Seller harmless from all liabilities (including
reasonable attorneys’ fees in defending against claims) arising out of claims by
third parties relating to acts, omissions or occurrences on, at or with respect
to the Property which occur on or after the Closing unless such claims relate to
acts, omissions or occurrences by Seller or its agents.

 

12.                               Cooperation Regarding Tax Deferred Exchange. 
The parties shall have the right to structure this transaction as part of a
forward or reverse exchange, including a build-to-suit or construction component
of such exchange (or identify the Property as a replacement property) for other
real property of a like-kind to be designated by the requesting party
(including, if necessary, the use of an intermediary) with the result that the
exchange shall conform to the requirements of Section 1031 of the Internal
Revenue Code of 1986, as amended (the “IRC”) (an “Exchange”).  Each party agrees
to reasonably cooperate with the other party to complete an Exchange if
requested (including the assignment of this Agreement to a Qualified
Intermediary as that term is defined in the IRC or the use of an Exchange
Accommodation Titleholder as that term is defined in the IRC), provided that:
(a) any additional costs incurred by the non-requesting party solely as a result
of structuring the transaction as an Exchange shall be borne by the requesting
party; and (b) neither party shall be required to take title to any property
other than the Property.  The responsibility of either party for reviewing
Exchange documents proposed by the other party shall be limited to determining
whether the terms and conditions of such Exchange documents are such that they
are in compliance with the foregoing provisions.  The party seeking to effect an
Exchange shall be responsible for making all determinations as to the legal
sufficiency or other consideration, including but not limited to tax
considerations, relating to such Exchange documents.  In cooperating in any
Exchange transaction arranged by the other party, neither Buyer nor Seller shall
in any event be responsible for, or in any way warrant, the tax consequences of
the Exchange transaction.

 

13.                               Assignment by Buyer.  Buyer will have the
right to assign or transfer all or any part of its rights under this Agreement
to an affiliate of Buyer, without Seller’s consent, but with notice to Seller
and without releasing Buyer from any of its obligations hereunder.

 

14.                               Survival.  All of the terms of this Agreement
and warranties and representations herein contained shall survive and be
enforceable for a period of one year after the Closing Date.  In addition, the
Lease Claims survive the termination or assignment of the Lease under and in
accordance with Section 6.7 above.

 

15.                               Notices.  Any notice required or permitted
hereunder shall be given by personal delivery upon an authorized representative
of a party hereto; or if mailed in a sealed wrapper by United States registered
or certified mail, return receipt requested, postage prepaid; or if deposited
cost paid with a nationally recognized, reputable overnight courier, properly
addressed as follows:

 

If to Seller:

 

Sarcom Properties, Inc.

 

 

1297 Sherborne Lane

 

 

Powell, OH 43065

 

 

Attn:  Randy Wilcox

 

 

Facsimile No.:  (614) 436-6228

 

14

--------------------------------------------------------------------------------


 

With copy to:

 

Bruce Burkholder, Esq.

 

 

Wiles, Boyle, Burkholder & Bringardner Co., L.P.A.,

 

 

300 Spruce Street, Floor One, Columbus, Ohio  43215,

 

 

Facsimile No.: (614) 221-0624

 

 

 

If to Buyer:

 

PCM, Inc.

 

 

1940 E. Mariposa Avenue

 

 

El Segundo, CA  90245

 

 

Attn:  General Counsel

 

 

Facsimile No.:  (310) 630-3091

 

Notices shall be deemed effective on the earlier of the date of receipt or the
date of deposit, as aforesaid; provided, however, that if notice is given by
deposit, the time for response to any notice by the other party shall commence
to run one (1) business day after any such deposit.  Any party may change its
address for the service of notice by giving notice of such change four (4) days
prior to the effective date of such change.

 

16.                               Remedies.  If Buyer fails to purchase and pay
for the Property at the Closing or fails to perform any of its other obligations
hereunder after the expiration of the Due Diligence Period, and Seller is not
then in breach of this Agreement, Seller shall thereupon have the right to
terminate this Agreement and all Earnest Money shall be promptly paid to Seller
by Escrow Agent.  The termination of this Agreement and retention of the Earnest
Money will be the sole remedy available to Seller for such default by Buyer, and
Buyer will not be liable for any other damages or specific performance.  If
Seller is in breach of this Agreement (other than with respect to a Qualified
Breach) at any time as of the date of this Agreement through the one-year post
Closing Date survival period set forth in Section 14 above, or if Seller
otherwise defaults (other than with respect to a Qualified Breach) under this
Agreement, Buyer will have the right to elect one of the following remedies as
its sole remedy:  (a) terminate this Agreement by giving written notice of
termination to Seller, whereupon this Agreement will terminate, and upon such
termination, all Earnest Money will be promptly refunded to Buyer, (b) sue
Seller for damages, but not in excess of an aggregate of Six Hundred Thousand
Dollars ($600,000) (“Damages Limitation”), or (c) Buyer may maintain a suit
against Seller for specific performance of the sale of the Property to Buyer as
contemplated under this Agreement; provided, however, that post-Closing, the
remedies in subsections (a) and (c) above will no longer be available to Buyer. 
For the avoidance of doubt, Buyer may maintain a suit for both damages and
specific performance and elect its remedy at any time at or prior to the end of
such suit or action to the maximum extent allowable under applicable law.  With
respect to a “Qualified Breach,” Buyer shall have the rights and remedies in
respect thereof set forth in Section 8.14 above.  Notwithstanding any provision
of this Agreement to the contrary, the termination of this Agreement, by reason
of a default under this Agreement by either party or otherwise, shall not
terminate or otherwise affect the Lease.

 

15

--------------------------------------------------------------------------------


 

17.                               Confidentiality.  Buyer and Seller agree that
the terms of this Agreement, as well as the identity of the parties to the
transactions contemplated hereby, and all information concerning the Property
(including, without limitation, all information obtained by Buyer and Seller
prior to the Closing Date) will be kept in strict confidence by Buyer and Seller
prior to the Closing, and thereafter, if the Closing fails to occur for any
reason.  After the occurrence of the Closing, Buyer and Seller may disclose that
the transactions contemplated hereby have occurred and that the Property has
been sold, but will not disclose the Purchase Price, except to actual or
prospective lenders, investors, shareholders, analysts, consultants and
governmental agencies.  Notwithstanding the foregoing, nothing contained herein
will be construed so as to prohibit Seller or Buyer from making (a) a disclosure
to officers, employees and those agents, contractors or vendors or potential
assignees that need to know in order to assist Buyer or Seller in the
transaction contemplated by this Agreement, (b) any disclosure required by law,
including any such disclosure required by any federal, state or local
governmental agency or court of competent jurisdiction, or (c) any disclosure
which is reasonably necessary to protect any such party’s interest in any
action, suit or proceeding brought by or against such party and relating to the
Property or the subject matter of this Agreement.

 

18.                               Exclusivity.  From the date of this Agreement
through the expiration of the Due Diligence Period, or the Closing Date, as
applicable, Seller agrees that it will not offer the Property for sale, lease or
otherwise market the Property, and will not consider or accept offers from any
third parties for the Property.

 

19.                               Miscellaneous.  The paragraph headings or
captions appearing in this Agreement are for convenience only, are not a part of
this Agreement, and are not to be considered in interpreting this Agreement. 
This written Agreement constitutes the complete agreement between the parties
and supersedes any prior oral or written agreements between the parties
regarding the Property.  There are no verbal agreements that change this
Agreement, and no waiver of any of its terms will be effective unless in a
writing executed by the parties.  Time is of the essence with respect to all
provisions of this Agreement wherein a time period or date is specified.  This
Agreement is intended to be performed in accordance with, and only to the extent
permitted by, all applicable laws, ordinances, rules and regulations, and is
intended, and will for all purposes be deemed to be, a single, integrated
document setting forth all of the agreements and understandings of the parties
hereto, and superseding all prior negotiations, understandings and agreements of
such parties.  If any term or provision of this Agreement or the application
thereof to any person or circumstance is, for any reason and to any extent, held
to be invalid or unenforceable, then such term or provision will be ignored, and
to the maximum extent possible, this Agreement will continue in full force and
effect, but without giving effect to such term or provision.  This Agreement
binds and benefits the parties and their successors and assigns.  This Agreement
may be executed in any number of counterparts, each of which will be deemed an
original, but all of which, when taken together, constitute one and the same
agreement.   This Agreement has been made under the laws of the State of Ohio,
and such laws will control its interpretation.

 

20.                               Withdrawal of Offer.  The offer made by the
first party to execute this Agreement shall be deemed to be withdrawn unless
accepted by the other party and a fully executed counterpart of this Agreement
returned to such first party on or before the date which is two (2) business
days subsequent to the delivery of this Agreement to Seller.

 

16

--------------------------------------------------------------------------------


 

Seller and Buyer have executed this Agreement effective as of the date first
written above.

 

 

SELLER:

 

 

 

SARCOM PROPERTIES, INC.

 

 

 

By

/s/ James R. Wilcox

 

 

James R. Wilcox, President

 

 

 

 

 

 

 

BUYER:

 

 

 

 

PCM, INC.

 

 

 

 

By

/s/ Robert Jay Miley

 

 

Name:

Robert Jay Miley

 

 

Title:

President

 

 

17

--------------------------------------------------------------------------------


 

ESCROW RECEIPT

 

The undersigned, First American Title Insurance Company (“Escrow Agent”),
acknowledges receipt from Buyer of $175,000 (the “Earnest Money”) to be held by
it pursuant to the Purchase Agreement to which this Escrow Receipt is attached. 
Escrow Agent agrees to hold the Earnest Money in accordance with the terms of
the Purchase Agreement and disburse the same strictly in accordance with such
terms or as set forth in joint escrow instructions from Seller and Buyer. 
Escrow Agent shall hold the Earnest Money in an interest-bearing account at a
financial institution whose deposits are insured by the FDIC.

 

Escrow Agent shall have no responsibility for any decision concerning
performance or effectiveness of the Purchase Agreement or to resolve any
disputes concerning the Purchase Agreement.  Escrow Agent shall be responsible
only to act in accordance with the terms of the Purchase Agreement, or in the
absence of applicable terms, the joint and mutual direction of both Seller and
Buyer, or in lieu thereof, the direction of a court of competent jurisdiction. 
Seller and Buyer undertake to hold Escrow Agent harmless from all claims for
damages arising out of this Escrow Receipt and do hereby agree to indemnify
Escrow Agent for all costs and expenses in connection with this escrow,
including court costs and attorneys’ fees, except for Escrow Agent’s failure to
account for the funds held hereunder, or acting in conflict with the terms
hereof.

 

 

ESCROW AGENT:

 

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

SARCOM PROPERTIES, INC.

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

PCM, INC.

 

 

 

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE LAND

 

Parcels #31831304007000 and #31831304008000

 

Situated in the State of Ohio, County of Delaware, Township of Orange and being
a parcel of land containing 11.260 acres, said 11.260 acres being a portion of
Lot 887 of that subdivision entitled, “Green Meadows Industrial Park Phase II,
Part 1”, of record in Flat Book 19, Page 83 and all of Lot 1212 of that
subdivision entitled, “Green Meadows Industrial Park Phase II Part 2”, of record
in Plat Book 20, Page 131, all references being to those of record in the
Recorders Office, Delaware County, Ohio, said 11.260 acres being more
particularly bounded and described as follows:

 

Beginning at an iron pin in the southerly right-of-way line of Green Meadows
Drive marking the northeasterly corner of Lot 887 and also marking the
northwesterly corner of Lot 1212, said pin also marking the point of curvature
of a curve to the left;

 

thence northeasterly, along said southerly right-of-way line and the arc of said
curve to the left (Radius = 442.77 feet, Delta = 39° 25’ 48”), a chord bearing
and distance of North 51° 17’ 06” East, 298.73 feet to an iron pin marking the
northerly most corner of Lot 1212;

 

thence leaving the southerly right-of-way line of Green Meadows Drive, South 58°
25’ 48” East, along a northerly line of said lot, a distance of 300.00 feet to
an iron pin marking an angle point in said northerly line;

 

thence North 88° 12’ 48” East, continuing along a northerly line of Lot 1212, a
distance of 314.00 feet to an iron pin in the westerly right-of-way line of the
N.&W. Railroad marking the northeasterly corner of said lot;

 

thence South 1° 47’ 12” East, along said railroad right- of-way line, a distance
of 692.34 feet to an Iron pin marking the southeasterly corner of Lot 1212 and
being in the northerly line of that tract as conveyed now or formerly to Salem
Media Of Ohio Inc. by deed of record in Deed Book 447, Page 169;

 

thence leaving said railroad right-of-way line, South 88° 12’ 36” West, a
distance of 227.83 feet to an iron pin marking a southwesterly corner of Lot
1212 and also being in the arc of a curve to the left;

 

thence northwesterly along the arc of said curve and the northerly line of said
Salem Media Of Ohio Inc. tract, (Radius = 600.00 feet, Delta = 48° 18’ 49”) a
chord bearing and distance of North 64° 19’ 50” West, 491.08 feet to an iron pin
in the southerly line of Lot 887;

 

thence leaving the arc of said curve and the northerly line of said Salem Media
Of Ohio Inc. tract, North 34° 22’ 28” West, a distance of 490.09 feet to an iron
pin in the southerly right-of-way line of Green Meadows Drive;

 

--------------------------------------------------------------------------------


 

thence North 71° 00’ 00” East, along said southerly right-of-way line, a
distance of 130.00 feet to the place of beginning and containing 11.260 acre,
more or less, of which 1.520 acres is located in Lot 887 and 9.740 acres is
located in Lot 1212.

 

The bearings in the above description are based upon the bearings of record for
that plat, “Green Meadows Industrial Park Phase II Part 2”, of record in Plat
Book 20, Page 131.

 

Parcel #31831304014000

 

Situated in the State of Ohio, County of Delaware, Township of Orange, being
part of Lot No. 5 of Quarter Township 3, Township 3 North, Range 18 West, United
States Military Lands, containing 1.165 acres of land, more or less, said 1.165
acres being in Lot 5469 as the same is numbered and delineated upon the recorded
plat of Green Meadows Commerce Center and Easement Dedication Plat Orange
Township, Delaware County, Ohio, Lot 5 of Sect. 3, Twp. 3 N 18W, U.S.M.L., of
record in Plat Cabinet 2, Slide 589-589A, said 1.165 acres being all of the land
conveyed to The Kenney-Wilcox, LLC by deed of record in Official Record 0333,
Page 0279, both being all of record in the Recorder’s Office, Delaware County,
Ohio. said 1.165 acre area of land being more particularly described as follows:

 

Beginning, for reference, at a 3/4-inch (I.D.) iron pipe found at the point of
intersection of the northerly right-of-way boundary of Powell Road (State Route
750) and the westerly right-of-way line of the Norfolk and Western Railroad, the
same being the southeasterly corner of said Lot 5469 and the northeasterly
corner of that 0.862 acre tract of land designated as PARCEL NO. 15-WV described
in the deeds to the State of Ohio, of record in Deed Book 596, Page 033 and Deed
Book 603, Page 729, Recorder’s Office, Delaware County, Ohio; thence N1°47’24”W,
with the easterly line of said Lot 5469 and with the westerly right-of-way line
of said Norfolk and Western Railroad, a distance of 857.22 feet to a 3/4-inch
(ID.) iron pipe set at the true point of beginning at the southeasterly corner
of said The Kenney-Wilcox, LLC land, the same being the northeasterly corner of
that 13.691 acre tract of land shown on Exhibit “D” Amended Condominium Drawing
For Green Meadows Commerce Center Condominiums, of record in Cabinet 3, Slide
15, Recorder’s Office, Delaware County, Ohio;

 

Thence, from said true point of beginning, S88°12’36”W, with the southerly line
of said The Kenney-Wilcox, LLC land and with a northerly line of said 13.691
acre tract, a distance of , 352.86 feet to a 3/4-inch (I.D.) iron pipe found at
the southwesterly corner of said The Kenney-Wilcox LLC land, the same being a
northwesterly corner of said 13.691 acre tract, said iron pipe also being an
angle point in the easterly boundary of that 15.669 acre tract of land shown
Exhibit “D” of the Condominium Drawing For Green Meadows Commerce Center
Condominiums Second Amendment, of record in Cabinet 3, Slides 300 thru 300H,
Recorder’s Office, Delaware County, Ohio;

 

Thence N35°02’09”W, with the southwesterly line of said The Kenney-Wilcox LLC
land and with a northeasterly line of said 15.669 acre tract, a distance of
295.27 feet to a 3/4-inch (I.D.) iron pipe found at a northwesterly corner of
said The Kenney-Wilcox LLC land, the same being an angle point in the easterly
boundary of said 15.669 acre tract;

 

--------------------------------------------------------------------------------


 

Thence N54°57’51”E, with the northwesterly line of said The Kenney-Wilcox LLC
land and with a southeasterly line of said 15.669 acre tract, a distance of
27.00 feet to a 3/4-inch (I.D.) iron pipe found at a point in a curve in a
northerly line of said Lot 5469, the same being the easternmost corner of Lot
887 as the same is numbered and delineated upon the recorded plat of Green
Meadows Industrial Park Phase II Part 1, of record in Plat Book 19, Page 83,
said iron pipe also being the southwesterly corner of Lot 1212 as the same is
numbered and delineated upon the recorded plat of Green Meadows Industrial Park
Phase II Part 2, of record in Plat Book 20, Page 131, both being of record in
the Recorder’s Office, Delaware County. Ohio, and the northernmost corner of
said The Kenney-Wilcox LLC land;

 

Thence southeastwardly, with the northeasterly line of said Lot 5469, with the
northeasterly line of said The Kenney-Wilcox LLC land and with the southwesterly
line of Lot 1212 of said Green Meadows Industrial Park Phase II Part 2, the same
being the arc of a curve to the right having a radius of 600.00 feet, a central
angle of 31°32’12” and a chord that bears S55°56’33”E, a chord distance of
326.10 feet to a 3/4-inch (I.D.) iron pipe found at an angle point in the
northerly boundary of said Lot 5469, the same being an angle point in the
southerly boundary of Lot 1212 of said Green Meadows Industrial Park Phase II
Part 2 and an angle point in the northerly boundary of said The Kenney-Wilcox
LLC land;

 

Thence N88°12’36”E, with a northerly line of said Lot 5469, with the southerly
line of Lot 1212 of said Green Meadows Industrial Park Phase II Part 2 and with
the northerly line of said The Kenney-Wilcox LLC land, a distance of 227.83 feet
to a 3/4-inch (ID.) iron pipe found at the northeasterly corner of said Lot 5469
in the westerly right-of-way line of said Norfolk and Western Railroad, the same
being the southeasterly corner of Lot 1212 of said Green Meadows Industrial Park
Phase II Part 2 and the northeasterly corner of said The Kenney-Wilcox LLC land;

 

Thence S1°47’24”E, with the easterly line of said Lot 5469, with the westerly
right-of-way line of said Norfolk and Western Railroad and with the easterly
line of said The Kenney Wilcox LLC land, a distance of 70.78 feet to the true
point of beginning and containing 1.165 acres of land, more or less.

 

The foregoing description was prepared from information obtained from an actual
field survey conducted by Bauer, Davidson & Merchant, Inc. in April 2001.

 

The bearings referred to in the hereinabove description are based upon the
bearing N89°37’45”W for the centerline of Powell Road as it is referred to in
the deed to Edward G. Atsinger III and Stuart W. Epperson, of record in Deed
Book 543, Page 129. Recorder’s Office, Delaware County, Ohio.

 

--------------------------------------------------------------------------------